DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
	In the amendment filed on 6/28/2022, claims 1, 5, 6, 9, 13-16, 19, and 20 have been amended. Claims 3, 4, 17, and 18 have been cancelled. Claims 21-23 have been added. The currently pending claims considered below are claims 1-2, 5-16, and 19-23.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Wohlstadter (US Publication 2014/0279793 A1) and Jelveh (US Publication 2019/0087691 A1) teach analogous art to the instant application, that of predicting user intent as it relates to web browsing. Wohlstadter more specifically teaches predicting additional relevant webpages to a current web page based on determined user intent. Jelveh’s more specifically teaches displaying content in additional windows of a web browser related to predicted user intent. However, after careful consideration of the claim amendments and response (pages 2-13) filed on 6/28/2022  and the telephone interview on 6/27/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Wohlstadter in view of Jelveh teaching displaying predicted, relevant web pages to a user based on determined user intent in additional windows alongside a currently visited web page, but does not explicitly indicate precaching additional content that is determined based on the predicted intent of the user and displaying precached additional content in an overlap of a portion of a webpage, as disclosed in independent claim 1 and similarly in independent claims 9 and 16.
The feature of precaching content is disclosed in claim 1, that recites “determining, based on the predicted intent of the user, to precache the additional content; in response to determining that the additional content is to be precached, precaching the additional content, prior to displaying an overlay that includes the additional content; monitoring to determine an occurrence of one or more display conditions; and responsive to determining the occurrence of one or more of the display conditions, displaying the overlay, on a portion of the webpage, that includes the additional content that is precached.”, and similarly in claims 9 and 16. Consequently, independent claims 1, 9, and 16 and dependent claims 2, 5-8, 10-15, and 19-23 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taylor (US Patent 9,342,490 B1)
Bakis (US Publication 2020/0042649 A1)
Arnold (US Publication 2021/0383252 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168